Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Amendments filed on August 11, 2022.

Status of Claims
Claims 1, 11, 13, 16, and 20 are amended. Claims 1-20 are pending in the application.

Response to Amendment
(A). Regarding objection to spec: Applicant's amendment to spec appropriately addressed the objections to spec. The objections are withdrawn.
(B). Regarding claim objections: Applicant's amendment to claims appropriately addressed the objections to claims 11 and 12. The objections are withdrawn.
(C). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
(B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai et al (US 20110078071 A1, hereinafter “Dorai”) in view of Denbo (US 10032218 B1, hereinafter, “Denbo”).

Regarding claim 1 (Currently Amended), Dorai teaches A computer-implemented method comprising: 
receiving, from a client device, [[a]] definition of attributes for a product [via a web page] of a product configuration platform (para [0087], “…an exemplary method includes the step 1406 of obtaining data representative of a plurality of mortgage applications. The applications participate in a mortgage origination process, and each of the applications has associated therewith customer-specific attributes and product-specific attributes….”), [the definition attributes indicating a type of product and a name of the product]; 
receiving, at a server, entries in the rule configuration template, the entries indicating [selected conditions, selected logic operators], and selected parameter values for corresponding rule attributes of the rule configuration template for a product rule (para [0087], “…Step 1408 includes obtaining data representative of at least one environmental attribute….”); 
forming a product rule configuration based on the entries in the rule configuration template (para [0087], “…The mortgage origination process has a plurality of statuses….” wherein the statuses read on the rule configuration), [the product rule configuration indicating conditions for passing the product rule]; and 
generating, at the server, a programming object corresponding to the product based on the definition of the product and the product rule configuration (para [0085], “…The in-process loans 1302 typically include at least the customer and product attributes 1316, 1318; preferably one or more environmental attributes 1320, and more preferably one or more workflow attributes 1322 are also taken into consideration as discussed above. The output of function 1306 of engine 1314 is a prioritized list of in-process loans, by status, as shown at 1310….” wherein product attributes read on the definition of the product and actual attribute values suggest he product rule configuration, and the list of in-process loans read on the programming object).
Dorai does not explicitly teach 
(receiving, from a client device, [[a]] definition of attributes for a product) via a web page (of a product configuration platform), the definition attributes indicating a type of product and a name of the product;
providing a rule configuration template in the web page of for the product, the rule configuration template comprising a menu of selectable conditions with logic operators and parameter values;
…, the entries indicating selected conditions, selected logic operators, (…) for corresponding rule attributes of the rule configuration template for a product rule;
…, the product rule configuration indicating conditions for passing the product rule;
defining the product based on the definition attributes and the product rule configuration; 
Denbo teaches 
(receiving, from a client device, [[a]] definition of attributes for a product) via a web page (of a product configuration platform), the definition attributes indicating a type of product and a name of the product (col 5, lines 51-60, “…User 102 may proceed to access an online website hosted by financial institution 104 on server 108 and selecting an appropriate hyperlink from a web page in order to obtain a loan application. Financial institution 104 may respond to the request from user 102 by providing lending product data 112 in the form of an electronic application form 130….” wherein the lending product reads on a type of product, and a loan reads on a name of the product),
providing a rule configuration template in the web page of for the product, the rule configuration template comprising a menu of selectable conditions with logic operators and parameter values (col 8, line20-31, “…For example, selectable lending product features 142 may be provided to display 120 of client device 107 by a stand-alone application stored and executed locally by client device 107 or may be provided to client device 107 by server 108 (e.g., as a thin client, as a webpage, etc.)….” wherein the lending product features read on a rule configuration template, Fig. 3 shows a menu, and section 302 shows selectable conditions and parameter values, section 308 shows logic operators, i.e. “Yes” and “No”).
…, the entries indicating selected conditions, selected logic operators, (…) for corresponding rule attributes of the rule configuration template for a product rule (Fig. 3 shows a menu, and section 302 shows selectable conditions and parameter values, section 308 shows logic operators, i.e. “Yes” and “No”);
…, the product rule configuration indicating conditions for passing the product rule (Fig. 3, col 8, line 64 to col 9, line 15“… For example, section 304 may specify that a 50% secured lending product for an amount of $10,000 is secured by a CD …”);
defining the product based on the definition attributes and the product rule configuration (Fig. 5, step 520 receive application data reads on definition attributes, step 530 evaluate application data against lending criteria suggests product rule configuration, step 560 provide customized lending product reads on defining the product); 
Dorai and Denbo are analogous art because both deal with loan application.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai and Denbo before him/her before the effective filing date of the claimed invention, to incorporate the features of Denbo into Dorai because Denbo’s teaching provides “improved systems and methods to allow financial institutions to provide lending products that meet the varying needs of their customers.” (Denbo, col 1, line 52 to col 2, line 10).

Regarding claim 13 (Currently Amended), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, Denbo further teaches further comprising: 
receiving, at the server, a product query that indicates product parameters (col 10, lines 16-27, “The user may then complete the application form by providing, for example, personal data, financial data, and asset data for the user and any joint applicants. 
(40)    At a step 520, loan application data from the user may be received by the financial institution via the application form.” wherein the application reads on the query. For motivation to combine, please refer to office action regarding claim 1); 
Dorai further teaches
identifying, a plurality of products that were formed with the product configuration platform, based on the product parameters (para [0087], “… an exemplary method includes the step 1406 of obtaining data representative of a plurality of mortgage applications. The applications participate in a mortgage origination process, and each of the applications has associated therewith customer-specific attributes and product-specific attributes…” wherein the applications read on a plurality of products); 
ranking the plurality of products based on a number of validated rules for each product (para [0087], “… Step 1412 includes ranking each given one of the mortgage applications in a given one of the plurality of statuses at a given time, by likelihood of not closing, based at least on the customer-specific attributes, the product-specific attributes, and the environmental attribute(s)…” wherein the attributes corresponds to rules, hence suggests the ranking is based on validated rules); and 
Denbo further teaches
generating a graphical user interface that identifies the ranked plurality of products (col 2, lines 49-51, “FIG. 3 is a depiction of a user interface that may be used to present a user with selectable features for a customized lending product according to an exemplary embodiment;” one of ordinary skill in the art understands that the ranked plurality of products of Dorai can be shown/identified in a graphical user interface like the one in Fig. 3 of Denbo, hence Denbo renders the claim feature obvious. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 16 (Currently Amended), it is directed to a computing apparatus to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 16. Note that, Dorai teaches A computing apparatus comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, configure the apparatus to (Fig. 15).

Regarding claim 20 (Currently Amended), it is directed to A non-transitory computer-readable storage medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, Dorai teaches A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (Fig. 15).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo as applied to claims 1 and 16 respectively, in further view of Ziade et al (US 20080052136 A1, hereinafter, “Ziade”).

Regarding claim 2 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
accessing a core rules library that defines acceptable entries in the rule configuration template; and 
validating the entries in the rule configuration template based on the core rules library, wherein generating the programming object is in response to validating the entries.
Ziade teaches 
further comprising: 
accessing a core rules library that defines acceptable entries in the rule configuration template (para [0121], “…Rulesets are retrieved by cxLogic from an XML database, shown in FIG. 11…”); and 
validating the entries in the rule configuration template based on the core rules library, wherein generating the programming object is in response to validating the entries (Fig. 14, “Process validation and rules”, then “Create quote output from user data”, wherein the quote output reads on the programming object).
The combination of Dorai and Denbo along with Ziade are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Ziade before him/her before the effective filing date of the claimed invention, to incorporate the features of Ziade into Dorai and Denbo because Ziade’s teaching provides “new and improved methods and systems” (Ziade, para [0106]).

Regarding claim 17 (Original), it recites same features as claim 2, and is rejected for the same reason.

Claims 3-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo as applied to claims 1 and 16 respectively, in further view of Lubczynski et al (US 20170186099 A1, hereinafter, “Lubczynski”).

Regarding claim 3 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
accessing a core rules library that defines an acceptable range of a rule attribute in the rule configuration template; 
determining an invalid entry in the rule configuration template based on a value of the invalid entry being outside the acceptable range of the rule attribute; and 
identifying the invalid entry in the web page for the product.
Lubczynski teaches 
further comprising: 
accessing a core rules library that defines an acceptable range of a rule attribute in the rule configuration template (para [0033], “…The payroll system includes a schema error module having a plurality of error rules in the form of meta data wherein each rule is associated with a particular tax data field or payroll data field for the tax form being prepared. The payroll system has an error check engine which is configured to check the tax data and payroll data against the respective error rules in the schema error module to identify errors in the preparation of the payroll tax form….”); 
determining an invalid entry in the rule configuration template based on a value of the invalid entry being outside the acceptable range of the rule attribute (para [0069], “…The error check engine 150 is configured to read /access the tax data and payroll data from the shared data store 44 and check such data against the error rules for the respective data fields to identify one or more errors in the preparation of the payroll tax form.… As several examples, an error rule for may check that the value for the EIN is only numbers and 9 digits; an error rule may check that the wages, tips and other compensation is only a positive number, an error rule may check that the ZIP code includes only 5 numbers or 9 numbers, an error rule may check that the state includes a valid two letter state code, etc...”); and 
identifying the invalid entry in the web page for the product (para [0084], “…The payroll tax form preparation software 100 may also be run using conventional Internet browser software…” So the errors identified in para [0069] cited previously are in the web page.).
The combination of Dorai and Denbo along with Lubczynski are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Lubczynski before him/her before the effective filing date of the claimed invention, to incorporate the features of Lubczynski into Dorai and Denbo because Lubczynski’s teaching provides “a natural language generator which converts error explanations comprising fragments, expressions and/or partial statements into natural language expressions. This allows the error explanations to be easily understood by a user of the system or an agent operating the system of a payroll service provider for an employer” (Lubczynski, para [0009]).

Regarding claim 4 (Original), Dorai as modified by Denbo and Lubczynski teaches The computer-implemented method of claim 3, Dorai further teaches further comprising: 
presenting a rule attribute value suggestion that remedies the invalid entry based on the acceptable range of the rule attribute (para [0087], “… Step 1416 includes facilitating suggesting, for at least some of the mortgage applications likely not to close due to non-exogenous attributes, a modification of at least one corresponding one of the product-specific attributes, to enhance the likelihood of closing…”).

Regarding claim 18 (Original), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 4, and is rejected for the same reason.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo and Lubczynski as applied to claim 4, in further view of Flaxman et al (US 7653592 B1, hereinafter, “Flaxman”).

Regarding claim 5 (Original), Dorai as modified by Denbo and Lubczynski teaches The computer-implemented method of claim 4, but does not explicitly teach further comprising: receiving an updated rule attribute value in the rule configuration template; and updating the programming object is in response to receiving the updated rule attribute value.
Flaxman teaches 
further comprising: 
receiving an updated rule attribute value in the rule configuration template (col 14, lines 51-67, “…Update rules 154 are used to process data received as a result of loan processing to update loan application data for a loan application. For example, information contained in the loan application data file 134 may be updated based on data extracted from a W-2…”); and 
updating the programming object is in response to receiving the updated rule attribute value (col 14, lines 51-67, “…The updated 1003 data may be transferred back to the loan origination system 28, so that the updated information may be reflected in the loan documents.…”).
The combination of Dorai, Denbo and Lubczynski along with Flaxman are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo, Lubczynski and Flaxman before him/her before the effective filing date of the claimed invention, to incorporate the features of Flaxman into Dorai, Denbo and Lubczynski because Flaxman’s teaching provides techniques to reduce cost and increase efficiency (Flaxman, col 52, lines 13-24).

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo as applied to claim 1, in further view of Kemper et al (US 20050080722 A1, hereinafter, “Kemper”).

Regarding claim 6 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
accessing a core rules library that defines an acceptable range of a rule attribute in the rule configuration template; 
determining an invalid rule in the rule configuration template based on a value of the rule attribute being outside the acceptable range of the rule attribute; and 
identifying the invalid rule in the web page for the product.
Kemper teaches 
further comprising: 
accessing a core rules library that defines an acceptable range of a rule attribute in the rule configuration template (para [0059], “…For example, a seller may inadvertently try to deliver a 15-yr loan in connection with a commitment for 30-yr loans, and the business rules provide a mechanism for identifying that the 15-yr loan can not be used to satisfy that commitment….”); 
determining an invalid rule in the rule configuration template based on a value of the rule attribute being outside the acceptable range of the rule attribute (para [0059], “…FIG. 7 shows an exemplary user interface configured to display the details of a loan including errors 702 identified by business rules….” wherein “Rule Failure Name” on Fig. 7 indicates an invalid rule); and 
identifying the invalid rule in the web page for the product (para [0006], “…the user interface configured to provide web pages to receive the loan data…” This paragraph indicates that the interface shown on Fig. 7 is a web page, and the invalid rule identified on Fig. 7 is in the web page).
The combination of Dorai and Denbo along with Kemper are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Kemper before him/her before the effective filing date of the claimed invention, to incorporate the features of Kemper into Dorai and Denbo because Kemper’s teaching provides advantages over prior art (Kemper, para [0009]).

Regarding claim 7 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, Denbo further teaches receiving, at the server, a product query that indicates product parameters (col 10, lines 16-27, “The user may then complete the application form by providing, for example, personal data, financial data, and asset data for the user and any joint applicants. 
(40)    At a step 520, loan application data from the user may be received by the financial institution via the application form.” wherein the application reads on the query. For motivation to combine, please refer to office action regarding claim 1); but does not explicitly teach further comprising: 
identifying, a first product that was formed with the product configuration platform, based on the product parameters; 
identifying rules of the first product; and 
generating a graphical user interface that identifies the first product and indicates that the rules of the first product are validated by the product parameters.
Kemper teaches further comprising: 
identifying, a first product that was formed with the product configuration platform, based on the product parameters (para [0059], “…The loan is then checked against the set of data format rules as well as a set of business rules at block 438…” wherein the loan reads on a first product which was formed according to rules, and the rules suggesting/corresponding to parameters); 
identifying rules of the first product (para [0059], “…The loan is then checked against the set of data format rules as well as a set of business rules at block 438. Business rules are based on the product, pool/piece/contract, pricing, commitment, the general eligibility requirements of the purchaser and other factors….”); and 
generating a graphical user interface that identifies the first product and indicates that the rules of the first product are validated by the product parameters (para [0059], “…FIG. 7 shows an exemplary user interface configured to display the details of a loan including errors 702 identified by business rules….” Fig. 7 shows a GUI indicating failure of a rule, one of ordinary skill in the art understands that the interface can show a rule is validated successfully, hence renders the claim feature obvious).
The combination of Dorai and Denbo along with Kemper are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Kemper before him/her before the effective filing date of the claimed invention, to incorporate the features of Kemper into Dorai and Denbo because Kemper’s teaching provides advantages over prior art (Kemper, para [0009]).

Regarding claim 11 (Currently Amended), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, Denbo further teaches receiving, at the server, a product query that indicates product parameters (col 10, lines 16-27, “The user may then complete the application form by providing, for example, personal data, financial data, and asset data for the user and any joint applicants. 
(40)    At a step 520, loan application data from the user may be received by the financial institution via the application form.” wherein the application reads on the query. For motivation to combine, please refer to office action regarding claim 1); but does not explicitly teach further comprising: 
identifying, a first product that was formed with the product configuration platform, based on the product parameters; 
identifying 
generating a graphical user interface that identifies the first product and indicates 
Kemper teaches further comprising: 
identifying, a first product that was formed with the product configuration platform, based on the product parameters (para [0059], “…The loan is then checked against the set of data format rules as well as a set of business rules at block 438…” wherein the loan reads on a first product which was formed according to rules, and the rules suggesting/corresponding to parameters); 
identifying  (para [0059], “…The loan is then checked against the set of data format rules as well as a set of business rules at block 438. Business rules are based on the product, pool/piece/contract, pricing, commitment, the general eligibility requirements of the purchaser and other factors….”); and 
generating a graphical user interface that identifies the first product and indicates  (para [0059], “…FIG. 7 shows an exemplary user interface configured to display the details of a loan including errors 702 identified by business rules….” Fig. 7 shows a GUI indicating failure of a rule which reads on not validated).
The combination of Dorai and Denbo along with Kemper are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Kemper before him/her before the effective filing date of the claimed invention, to incorporate the features of Kemper into Dorai and Denbo because Kemper’s teaching provides advantages over prior art (Kemper, para [0009]).

Regarding claim 12 (Original), Dorai as modified by Denbo and Kemper teaches The computer-implemented method of claim 11, Dorai further teaches further comprising: 
presenting in the graphical user interface, suggested product parameters that remedy the rule of the first product (para [0087], “… Step 1416 includes facilitating suggesting, for at least some of the mortgage applications likely not to close due to non-exogenous attributes, a modification of at least one corresponding one of the product-specific attributes, to enhance the likelihood of closing…” wherein attributes read on product parameters).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo and Kemper as applied to claim 7, in further view of Ogawa (US 20130290695 A1, hereinafter, “Ogawa”).

Regarding claim 8 (Original), Dorai as modified by Denbo and Kemper teaches The computer-implemented method of claim 7, Kemper further teaches further comprising: 
detecting a selection of the first product from the client device (para [0059], “…If the seller elects to submit the loan at block 408,…” wherein the loan reads on the first product); 
assigning a product instance identifier to the first product (para [0059], “…upon submission, the delivery logic 88 assigns a unique loan identifier to the submitted loan,…”); 
but does not explicitly teach 
recording, in the programming object, rules configuration of the first product associated with the product instance identifier of the first product.
Ogawa teaches 
recording, in the programming object, rules configuration of the first product associated with the product instance identifier of the first product (Fig. 7, para [0094-0099], “The policy update apparatus 100 according to the second exemplary embodiment stores the software policy for each software applied to the resource.” wherein the software policy reads on rules).
The combination of Dorai, Denbo, and Kemper along with Ogawa are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo, Kemper and Ogawa before him/her before the effective filing date of the claimed invention, to incorporate the features of Ogawa into Dorai, Denbo and Kemper because Ogawa’s teaching provides techniques to update software policy appropriately corresponding to the configuration change in the resource (Ogawa, para [0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo, Kemper and Ogawa as applied to claim 8, in further view of Chase (US 9195936 B1, hereinafter, “Chase”).

Regarding claim 9 (Original), Dorai as modified by Denbo, Kemper and Ogawa teaches The computer-implemented method of claim 8, but does not explicitly teach further comprising: 
receiving, at the server, a rules configuration request that identifies the product instance identifier of the first product; and 
identifying the rules configuration associated with the product instance identifier of the first product.
Chase teaches 
further comprising: 
receiving, at the server, a rules configuration request that identifies the product instance identifier of the first product (col 7, lines 50-60, “…In an instance where the new rule that defines the enhanced functionality is a modified version of an existing rule that defines at least a portion of the application…” wherein the new rule defining enhanced functionality reads on a rules configuration, and the application reads on the first product, the fact that application is identified implies an identifier of the application instance); and 
identifying the rules configuration associated with the product instance identifier of the first product (col 7, lines 50-60, “…the existing rule is modified by the Enhancement Engine 116 (e.g., in the Rules Base 114 or other rules repository) and/or is communicated by the Enhancement Engine 116 to the Rules Engine 112 for execution or other processing at run time in lieu of the existing rule and in connection with the other rules defining the application.…” wherein the existing rule is modified indicates that the rules configuration associated with the product is identified).
The combination of Dorai, Denbo, Kemper and Ogawa along with Chase are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo, Kemper, Ogawa and Chase before him/her before the effective filing date of the claimed invention, to incorporate the features of Chase into Dorai, Denbo, Kemper and Ogawa because Chase’s teaching provides “improved methods and systems for digital data processing” (Chase, Col 2, lines 12-18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo, Kemper, Ogawa and Chase as applied to claim 9, in further view of FLORES et al (US 20140081897 A1, hereinafter, “FLORES”).

Regarding claim 10 (Original), Dorai as modified by Denbo, Kemper, Ogawa and Chase teaches The computer-implemented method of claim 9, but does not explicitly teach further comprising: 
tracking a status of the first product instance, the first product, or rules of the rules configuration of the first product; 
determining that a rule of the rules configuration or the first product is expiring within a threshold time window; and 
generating an alert notification based on the rule expiring within the threshold time window.
FLORES teaches 
further comprising: 
tracking a status of the first product instance, the first product, or rules of the rules configuration of the first product (para [0009], “…In the solution, dynamic data sources can be monitored for information relevant to one or more business rules….”); 
determining that a rule of the rules configuration or the first product is expiring within a threshold time window (Fig. 2, steps 230 and 235, wherein the to be modified rule reads on expiring, and the time for the modification and publishing reads on a threshold time window); and 
generating an alert notification based on the rule expiring within the threshold time window (Fig. 2, step 250, wherein the notification is generated before Rule is published reads on within the threshold time window).
The combination of Dorai, Denbo, Kemper, Ogawa and Chase along with FLORES are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo, Kemper, Ogawa, Chase and FLORES before him/her before the effective filing date of the claimed invention, to incorporate the features of FLORES into Dorai, Denbo, Kemper, Ogawa and Chase because FLORES’s teaching provides techniques to accommodate dynamic data source to affect business rule management (FLORES, para [0002-0004]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorai in view of Denbo as applied to claim 1, in further view of Gardner et al (US 20100223221 A1, hereinafter, “Gardner”).

Regarding claim 14 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, but does not explicitly teach wherein the rule configuration template indicates rule attributes of the product and one or more operators between the rule attributes of the product.
Gardner teaches 
wherein the rule configuration template indicates rule attributes of the product and one or more operators between the rule attributes of the product (Fig. 3, para [0033], “… The GUI may also include a template area 310 where a user may specify a template for the rule (e.g., one or more attributes regularly associated with type of content item). Additionally, the GUI may include a description area 320 where a user may specify a description of the rule. The GUI may include a condition area 330 where a user may specify one or more conditions to be satisfied by one or more attributes of the content item in order to successfully evaluate the content item against the rule. In some examples, a condition may comprise one or more conjunctions, attributes, operators, and values…” ).
The combination of Dorai and Denbo along with Gardner are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Gardner before him/her before the effective filing date of the claimed invention, to incorporate the features of Gardner into Dorai and Denbo because Gardner’s teaching provides improvement over existing technologies (Gardner, para [0005-0006]).

Regarding claim 15 (Original), Dorai as modified by Denbo teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
receiving an identification of an operator in entries in the rule configuration template, the operator identifying a relationship between a first rule attribute of the product and a second rule attribute of the product.
Gardner teaches 
further comprising: 
receiving an identification of an operator in entries in the rule configuration template, the operator identifying a relationship between a first rule attribute of the product and a second rule attribute of the product (para [0020], “Upon receiving the content item, the type of the content item may be identified and one or more rules associated with the type of the content item may be identified and/or retrieved (e.g., each type of content item may include one or more rules). … In some examples, the attributes associated with the content items may be evaluated against one or more conditions associated with the rule. For example, the value of one or more attributes may be compared with one or more conditions of a rule. ….” wherein the conditions comprise operators as taught by para [0033] cited for claim 14 above).
The combination of Dorai and Denbo along with Gardner are analogous art because all deal with configurable rules applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Dorai, Denbo and Gardner before him/her before the effective filing date of the claimed invention, to incorporate the features of Gardner into Dorai and Denbo because Gardner’s teaching provides improvement over existing technologies (Gardner, para [0005-0006]).

Response to Arguments
Applicant's arguments regarding art rejections filed 8/11/2022 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ENGLES et al is cited for teaching business rules management method for facilitating sale of mortgages into secondary market, involves applying modification to business rule for user-selected subset of customer-facing computer applications based on request by administration circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194